Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species
I, claims 1, 13, 2, 3 wherein the controller modifies an image from the endoscopic camera based on input from a sensor or a control operating as a clutch; wherein the input, from the sensor or the control that is operating as a clutch, is generated responsive to depressing a foot pedal or holding onto a handle with sensors.
II, claims 1, 13, 4 wherein the housing is coupled to a contoured face frame configured to engage with a face of the user.
III, claims, 1, 13, 5 further comprising at least one auxiliary display coupled to the housing.
IV, claims 1, 13, 6 wherein the controller is to identify the user for authorization to operate the robotic surgical system, using the at least one sensor.
V, claims 1, 13, 7 wherein the controller is to configure the immersive display to provide guidance for maintaining a correspondence between i) a relative spatial relationship of the housing and user hand positions and ii) a relative spatial relationship of the endoscopic camera and a surgical instrument.
VI, Claims 1, 13, 8, wherein in response to the at least one sensor detecting a forward head gesture, the controller configures the three-dimensional display to display a zoomed-in image from the endoscopic camera, and wherein in response to the sensor detecting a backward head gesture, the three-dimensional display is configured to display a zoomed-out image from the endoscopic camera.
VII, claims 1, 13, 9, wherein in response to the sensor detecting a lateral head gesture, the controller configures three-dimensional display to display a panning image from the endoscopic camera, 
VIII, claims 1, 13, 10, 20 wherein the controller configures the three-dimensional display to display a graphical user interface and uses the at least one sensor to detect a head gesture to navigate the graphical user interface.
IX, claims 1, 13, 11 wherein the controller configures the three-dimensional display to display a visual representation of at least one of a user hand position and a user foot position relative to at least one target position.
X, claims 1, 13, 12 further comprising at least one external camera coupled to the housing, wherein the camera is configured to provide at least one image of an environment external to the housing.
XI, claims 1, 13, 14, 15, 16 wherein configuring the three-dimensional display is based on the user activating a clutch and leaning in, to command a camera view zoom in;  configuring the three-dimensional display to display a further modified image from the endoscopic camera in response to detecting a further intentional head gesture of the user when the user leans out, to command a camera view zoom out.
XII, claims 1, 13, 17, wherein configuring the three-dimensional display is based on the user activating a clutch and turning their head left or right to command a camera view pan left or a camera view pan right.
XIII, claims 1, 13, 18, wherein configuring the three-dimensional display is based on the user activating a clutch and tilting their head forward or backward to command a camera view tilt forward or a camera view tilt backward.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species: Species I, claims 1, 13, 2, 3 directed to wherein the controller modifies an image from the endoscopic camera based on input from a sensor or a control operating as a clutch; wherein the input, from the sensor or the control that is operating as a clutch, is generated responsive to depressing a foot pedal or holding onto a handle with sensors. II, claims 1, 13, 4 wherein the housing is coupled to a contoured face frame configured to engage with a face of the user. III, claims, 1, 13, 5 further comprising at least one auxiliary display coupled to the housing. IV, claims 1, 13, 6 wherein the controller is to identify the user for authorization to operate the robotic surgical system, using the at least one sensor. V, claims 1, 13, 7 wherein the controller is to configure the immersive display to provide guidance for maintaining a correspondence between i) a relative spatial relationship of the housing and user hand positions and ii) a relative spatial relationship of the endoscopic camera and a surgical instrument. VI, Claims 1, 13, 8, wherein in response to the at least one sensor detecting a forward head gesture, the controller configures the three-dimensional display to display a zoomed-in image from the endoscopic camera, and wherein in response to the sensor detecting a backward head gesture, the three-dimensional display is configured to display a zoomed-out image from the endoscopic camera.VII, claims 1, 13, 9, wherein in response to the sensor detecting a lateral head gesture, the controller configures three-dimensional display to display a panning image from the endoscopic camera, and wherein in response to the sensor detecting a tilting head gesture, the three dimensional display is configured to display a tilting image from the endoscopic camera. VIII, claims 1, 13, 10, 20 wherein the controller configures the three-dimensional display to display a graphical user interface and uses the at least one sensor to detect a head gesture to navigate the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/               Primary Examiner, Art Unit 2485